Title: Benjamin Gunnison to the Commissioners, 14 December 1778
From: Gunnison, Benjamin
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Dear Sir
      Brigt Morris Roscoff 14 Decem 1778
     
     I have just arrived and tak the Liberty To Right to your Honour to in form you of The Condision of the Brig morris. After a Passig of forty two Days I have arrived in Roscoff In the Province of Britancy and shall weight your in structions. I did intend for Nants or Bourdaux but from violant gaills of wind I had on this Coast have been obliged to make this port as my Riggin and sails are much Dammiged on the passig by voilant gails of wind. But I belive they would answar to Carry with a llittal Repair the Brigg To Carry hur to Morlaix should you Chuse to have hur Carried to that place as it not above four Leags Distance from wheir she now lays. I am Dear Sr your very humb to Serve and Obey
     
      Benja Gunnison
     
     
      Post Crip
      Sr as the Kings frigget Serin Commanded by Mr Cunat Dumeny Esqr is now hear and Expects to stay should the wind not shift befour I Receve your answar he offars his servis to Escort the Brig to Nants or Bourdaux.
     
    